Citation Nr: 0330370	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease and arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a February 2001 letter the RO informed the appellant that 
he should submit the necessary information and/or evidence 
within 60 days of the notice.  In a decision issued on 
September 22, 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period shown in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The veteran maintains that he received improper VA medical 
treatment beginning with a thallium stress test in June 1997.  
The veteran asserts that if he had received proper medical 
treatment from VA, he would not have had to have open heart 
surgery in March 2000.  Accordingly, the veteran claims that 
he is entitled to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease and arteriosclerotic heart disease, 
due to the improper treatment.

In May 2001, the veteran submitted authorizations in order 
that the VA could obtain private medical records pertinent to 
his claim.  The RO has made no attempt to obtain these 
records.  Since the veteran has requested that these private 
medical records be obtained in support of his claim, an 
attempt to obtain these records must be made.

The Board is also of the opinion that a VA medical 
examination is required in this case.  The veteran has a 
current disability, coronary artery disease and 
arteriosclerotic heart disease, and he did undergo open heart 
surgery within three years of VA treatment.  However, there 
is insufficient medical evidence to make a determination on 
this issue at this time, and the Board is not competent to 
make its own unsubstantiated medical determination.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

A VA physician should review the medical evidence in the 
veteran's claims folder and make a determination whether the 
veteran suffered additional disability, as he has alleged, as 
a result of treatment, or lack of treatment from the VA, and 
whether the proximate cause of such disability, if found, was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or

(B) an event not reasonably foreseeable.

In this regard, the Board notes that the veteran's claim for 
section 1151 benefits was submitted in August 2000.  In Jones 
v. West, 12 Vet. App. 460, 463-464 (1999), the Court noted 
that amendments to 38 U.S.C.A. § 1151 which were promulgated 
in 1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997.  Because the 
veteran's claim for benefits was received after October 1, 
1997, the law in effect prior to October 1, 1997 is not for 
application in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  In particular, the 
RO should issue a letter to the appellant 
setting forth the specific information 
and evidence necessary to substantiate 
the issue on appeal, and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.  

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, who 
have treated or examined his cardiac 
disability.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations 
which are not currently of record.  This 
should include requesting copies of 
medical records from Leonard Lapkin, 
M.D., and Henry Adkins, M.D.  All records 
obtained should be associated with the 
veteran's claims file.

3.  When the above action has been 
completed, the veteran should be 
scheduled for an examination by an 
appropriate cardiac specialist to 
ascertain the current nature and etiology 
of the veteran's coronary artery disease 
and arteriosclerotic heart disease, and 
to discuss the VA's treatment of the 
veteran leading up to the open heart 
surgery in March 2000.

The examiner must review the veteran's 
pertinent medical history, particularly 
the history of his VA treatment for 
cardiac disease, including the June 1997 
thallium stress test at a VA facility.  
Upon doing so, the examiner is requested 
to respond to the following:

(a) Did a lack of VA treatment for 
cardiac disease, result in additional 
disability that would not have been 
present had the cardiac disease been 
treated more extensively following the 
June 1997 thallium stress test?

(b) If it is found that additional 
disability resulted and was caused by VA 
treatment or lack of treatment, then was 
such additional disability proximately 
caused by:

carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing (or failing to furnish) the 
hospital care, medical or surgical 
treatment, or examination; or, an event 
not reasonably foreseeable.

Any opinions expressed by the VA 
physician must be accompanied by a 
complete rationale.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA medical opinion complies fully 
with the above instructions, if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative (if any) 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




